                                                                                                                                                 ') f I ,
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty case (Modified)
                                                                                                                                                .. \r
                                                                                                                                   Page I of I ::1   •a




                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                             .JUDGMENT IN ACRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November 1, 1987)


                      Joaquin Benito-Mendoza                               CaseNumber: 3:19-mj-23597


                                                                           Defendant's Att ney

REGISTRATION NO. 88757298
                                                                                                        SEP O4 2019
THE DEFENDANT:
 1:8:1 pleaded guilty to count(s) I of Complaint
                                   ----'---------------t.,,,.,m',.i""'·'sai.1Turri,c,:-i'1'ci,iii-',,,.,.+vii-·1·-rino.,,,..,,-,,I-
 •     was found guilty to count( s)                                           BY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                I

 •       The .defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - ~ - - -
 •       Count( s)
                   ------------------
                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ;6, TIME SERVED                            • ________ days
 1:8:1 Assessment: $IO WAIVED 1:8:1 Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, September 4, 2019
                                                                         Date of Imposition of Sentence



                                                                         IliilLtOLOCK
                  1
              1111
         )/ -·U   ;, l . ( 'f
Received / • /V·l.k c.av .. {.(
              DUSM

                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                   3:19-mj-23597
